IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
]ONESBORO DIVISION

CINDY DAVIS, Individually
and on Behalf of All Others

Similarly Situated PLAIN'I`IFFS

v. No. 3:18-cV-36-DPM

SKC ENTERPRISES INC,

d/b/a RENT ONE DEFENDANT
ORDER

Davis's motion for conditional certification, NQ 14, is denied
Without prejudice as premature Please cooperate in some targeted
discovery during the next ninety days to see if any more evidence of a
forty-five hour cap exists and, if so, Whether it Was company-Wide,
regional, or store-driven.

So Ordered.

UM¢J/%
D.P. Marshall ]r.
United States District ]udge

/3 /\/@v€M/»u 020/5

 

